DETAILED ACTION
1.	Claims 1-6 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Patent Application No. JP2014048800 to Oguma et al (“Oguma”) in view of KA Patent Application No. KR 101829729 B1 to Hoon et al (“Hoon”).
 	As per claim 1,  Oguma discloses an in-vehicle control device that communicates with an external communication server, wherein the in-vehicle control device is configured to: when authentication is requested upon executing a predetermined process involving the communication with the external communication server, perform the authentication using a key ([0040, [0044], [0037], also see [0051], [0054, ]); and
when the authentication using the key is certified, execute the predetermined process and store, as the key, at least a part of information on the communication upon executing the predetermined process ([0049], [0046], [0049]).
Furthermore Oguma discloses the authentication server holds the tool public key and the vehicle held the center public key, and the computer and the authentication server perform the authentication by the electronic signature between the authentication server and the vehicle. Other methods may be used as long as they can be confirmed as valid. For example, a public key may be used and the public key may be transmitted each time ([0063]); but Oguma does not explicitly disclose however in the same field of endeavor, Hoon discloses variable authentication value/key (pages 14, last paragraph to page 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oguma with the teaching of Hoon by including the feature of variable authentication value, in order for Oguma’s system to preventing the third party form stealing the information due to leakage of information or the like. Therefore, personal information leakage or theft should be prevented from being steal/lost.

As per claim 2, the combination of Oguma and Hoon discloses the in-vehicle control device according to claim 1, wherein the variable authentication key is information including at least one of vehicle location information, a communication time with the external communication server, and processing information on the predetermined process Hoon, page 15). The motivation regarding the obviousness of claim 1 is also applied to claim 2.
 	As per claim 3, the combination of Oguma and Hoon discloses the in-vehicle control device according to claim 1, wherein the in-vehicle control device is configured to store a plurality of variable authentication keys (Oguma, [0043]).
	As per claim 4, the combination of Oguma and Hoon discloses the in-vehicle control device according to claim 1, wherein the in-vehicle control device is configured to cease the execution of the predetermined process when the authentication is not able to be certified a predetermined number of times (Oguma, [0047], [0050]).

4.3.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oguma and Hoon as applied to claim above, and in view of US Patent Application No. 20200153636 to Takada et al (“Takada”).

	As per claim 5, the combination of Oguma and Hoon discloses the invention as described above. Oguma and Hoon do not explicitly disclose however, the same field of endeavor, Takada discloses the in-vehicle control device according to claim 1, wherein the in-vehicle control device is configured to store a fixed authentication key at least until shipment of a vehicle, and perform authentication using the fixed authentication key when the authentication with the external communication server is requested for a first time ([0098]-[100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oguma and Hoon with the teaching of Takada by including the feature of authentication key, in order for Oguma’s system for making a computer having a storage section in which a signature verification key for verifying the authenticity of an electronic signature attached to a first public key to be paired with a first secret key stored in a communication device connected to a network inside a vehicle, a second secret key and a second public key are stored, acquire the first public key attached with the electronic signature, verify the authenticity of the electronic signature attached to the acquired first public key using the signature verification key stored in the storage section, encrypt the second public key stored in the storage section using the first public key attached with the electronic signature having been determined to be authentic by the verification, transmit the encrypted second public key to the communication device via the network, receive the encrypted first public key from the communication device, decrypt the received first public key using the second secret key stored in the storage section, determine whether the decrypted first public key is authentic, and authenticate that the communication device is an authentic device in the case that the first public key has been determined to be authentic,  whereby security is improved (Takada)
	As per claim 6, the combination of Oguma, Hoon and Takada discloses the in-vehicle control device according to claim 5, wherein the in-vehicle control device is configured to, upon receiving a predetermined command from an external device, store the fixed authentication key (Oguma, [0049]-[0051]).

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
	a). US Patent Application No. 20150121071 to SCHWARZ et al discloses methods, apparatus and systems are provided for programming a vehicle module. An exemplary vehicle includes a first module, a gateway module communicatively coupled to the first module, and an update module communicatively coupled to the gateway module. The update module is configured to provide authorization information and programming data to the gateway module. The gateway module is configured to verify that programming of the first module is authorized based at least in part on the authorization information and provide the programming data to the first module after verifying that the programming of the first module is authorized.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497